DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Claim Objections
Claim 15 objected to because of the following informalities:  
Claim 15 recites the limitation "wherein the transporter is configured for…".  There is insufficient antecedent basis for this limitation in the claim. Claim 10, upon which claim 15 depends, does not positively recite “a transporter”.
The examiner suggests amending claim 15 to either recite “a transporter of the dashboard notifier” or to depend upon claim 12, which positively recites a transporter component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bath et al. (US PGPUB No. 20180089328; Pub. Date: Mar. 29, 2018) in view of Freeman et al. (US PGPUB No. 2011/0246535; Pub. Date: Oct. 6, 2011) and Chen et al. (US PGPUB No. 2016/0034535; Pub. Date: Feb. 4, 2016).
Regarding independent claim 1,
	Bath discloses a method, comprising: continuously aggregating metadata from disparate ecosystem components of an ecosystem, the metadata comprising metrics of crawling, data ingestion, and content enrichment activities and health information of the disparate ecosystem components of the ecosystem, See Abstract, (Disclosing a method for ingesting data including metrics data comprising key values and numerical values.). See FIG. 1, (Illustrating a data intake and query system 12 operatively coupled to metrics data source 16, non-metrics data source 18, and metrics and non-metrics data source 20 via network 14. The system 10 representing a computing environment, i.e. an ecosystem, comprising separate data sources. Note that Paragraph [0105] describes these data sources as “disparate data sources”, i.e. the plurality of data sources are disparate ecosystem components.)
Paragraph [00483] discloses the use of real-time search techniques that enable searching and displaying a continuous view of metrics and/or non-metrics data as it streams into the data intake and query system, i.e. as it is ingested from disparate ecosystem components of an ecosystem. 
The examiner notes that for data to be searched and displayed continuously, it must necessarily be ingested continuously by the data intake and query system. Paragraph [0422] further disclosing that pre-aggregation occurs before or during data ingestion. Therefore, given that data ingestion is implemented as a continuous process ([0483]), the aggregation of records before or during data ingestion is also continuous.
Note FIG. 7 wherein customer information is received from an exemplary three disparate sources, i.e. disparate ecosystem components.). See Paragraph [0294], (Data ingestion comprises acquiring metrics data.). 
See Paragraph [0130], (The data intake and query system receives data from an input data source via a forwarder component. A forwarder may receive a data stream from a log file, stream or other source of data or may receive and segment raw data into blocks or buckets to facilitate processing, i.e. the process of pulling and forwarding data from a data source to the data intake and query system is equivalent to crawling, i.e. the obtained metrics are crawling metrics.). See Paragraph [0297], (Wherein the metrics comprising n-tuples are obtained via a data ingestion process, i.e. tuples comprising data ingestion metrics.) See Paragraph [0278], (Wherein technical add-ons can support metrics data by generally importing and enriching data from any source, creating a rich data set that is ready for direct analysis or use in an application, i.e. content enrichment activity.) See Paragraph [0285], (Wherein metrics data regarding service health may be monitored by MITSI services, i.e. metrics of health information). See Paragraph [0130], (The data intake and query system receives data from an input data source via a forwarder component. A forwarder may receive a data stream from a log file, stream or other source of data or may receive and segment raw data into blocks or buckets to facilitate processing, i.e. the process of pulling and forwarding data from a data source to the data intake and query system is equivalent to crawling, i.e. the obtained metrics are crawling metrics.)

the aggregating performed by a dashboard monitoring system running on a server machine operating in an enterprise computing environment, See Paragraph [0266], (Disclosing the use of a universal forwarder 216, among a plurality of collection technologies 218, 220, 222, 224, 226 and 228, for collecting data and forwarding said data to the data intake and query system for processing storage and analysis via a receiver 212 as illustrated in FIG. 21.) See Paragraph [0422], (Pre-aggregation occurs before or during data ingestion wherein ingestion, and therefore aggregation, is performed at the data intake and query system.) Therefore, the data intake and query system is capable of the claimed functionality as Applicant’s dashboard monitoring system.
	the dynamically updating comprising utilizing the set of aggregation functions to aggregate metric values associated with the set of metrics in the metadata aggregated from the disparate ecosystem components of the ecosystem, the dynamically updating performed by the dashboard monitoring system; See Paragraph [0276], (A StatsD collector component may aggregate and summarize metrics that have been previously summarized and reported by the StatsD collector, i.e. updating the metrics. New metrics may be created using different aggregation functions, i.e. a set of aggregation functions. Collected metrics may be aggregated and routed to a received on regular intervals for further processing.). Note FIG. 7 wherein customer information metrics are received from an exemplary three disparate sources, i.e. disparate ecosystem components, as such the ingested and aggregated metrics are received from disparate ecosystem components.
	Bath does not disclose the dashboard monitoring system configured for monitoring the ecosystem, the dashboard monitoring system having collection models and view models;
each collection model representing a functional data structure and having a set of aggregation functions for aggregating a set of metrics in the metadata in accordance with a view model of the view models for rendering a view for the set of metrics; 
responsive to a view request from a dashboard user interface on a user device requesting the view for the set of metrics, dynamically updating the view model,
and communicating the view model from the dashboard monitoring system to the dashboard user interface for rendering the view for the set of metrics in the dashboard user interface on the user device.
Freeman disclose the dashboard monitoring system configured for monitoring the ecosystem, the dashboard monitoring system having collection models and view models; See Paragraph [0061]- [0062], (Disclosing a database abstraction layer for providing structured access to an unstructured database. The system employs an MVC architecture comprising a collection of model-view-controller triads responsible for different user interface elements (e.g. there are a plurality of MVC triads). Model 304, i.e. collection models component of the MVC application manages behavior and data of an application domain and notifies observers of changes to application information via the view 308 component, i.e. view models)
each collection model representing a functional data structure and having a set of aggregation functions for aggregating a set of metrics in the metadata in accordance with a view model of the view models for rendering a view for the set of metrics; See Paragraph [0062], (Disclosing a database abstraction layer for providing structured access to an unstructured database. The system employs an MVC architecture comprising a collection of model-view-controller triads responsible for different user interface elements. The controller 310 component receives indications of which data to manipulate via GET or POST inputs and determines operations to be applied based on domain objects of model 304 including methods defined within objects of said model 304, i.e. a collection model representing a functional data structure having a set of aggregation functions for aggregating a set of metrics in the metadata (e.g. the methods defined within objects of the model) in accordance with a view model of the view models (e.g. a view 308 associated with a particular MVC triad) for rendering a view for the set of metrics (e.g. view 308 renders the model into a form suitable for interaction [0061]).)
responsive to a view request from a dashboard user interface on a user device requesting the view for the set of metrics, dynamically updating the view model, See Paragraph [0061], (Model 304 component of the MVC application manages behavior and data of an application domain and notifies observers of changes to application information via the view 308 component, i.e. updating the view model utilizing the collection model (e.g. model 304).) See Paragraph [0062], (Controller 310 accepts input via view 308 from a user, i.e. a view request from a dashboard user interface on a user device. View 308 is configured to render the model in a form suitable for interaction, including when information changes, i.e. dynamically updating the view model.)
and communicating the view model from the dashboard monitoring system to the dashboard user interface for rendering the view for the set of metrics in the dashboard user interface on the user device. See Paragraph [0062], (The MVC application comprises view component 308 which displays results using data generated by the application while accessing domain objects in model 304, i.e. communicating the view model to the user device for rendition and presentation of the view through the user interface.)
Bath and Freeman are analogous art because they are in the same field of endeavor, optimizing information delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath to include the MVC triad functionalities disclosed by Freeman. Paragraph [0064] of Freeman discloses that the use of an MVC system allows a system to impose a relational structure on otherwise unstructured data, which allows unstructured data to be manipulated and presented to an application program as though data were stored in a typical relational database.
Bath-Freeman does not disclose processing, by the dashboard monitoring system with respect to a time window, the metadata thus aggregated from the disparate ecosystem components of the ecosystem, 
the processing including the dashboard monitoring system directing the metadata into the collection models with respect to the time window,
Chen discloses processing, by the dashboard monitoring system with respect to a time window, the metadata thus aggregated from the disparate ecosystem components of the ecosystem, See Paragraph [0082], (The method of aggregating data according to timestamps utilizes a per-minute token bearing a current minute timestamp that is passed to a query engine in order to trigger the retrieval of aggregation results over a specific period of time, which is every 30 minutes in the example provided, i.e. processing metadata with respect to a time window.) Note [0074] wherein input data streams are obtained from a plurality of sensors interacting with the system, i.e. metadata aggregated from disparate ecosystem components of the ecosystem.
the processing including the dashboard monitoring system directing the metadata into the collection models with respect to the time window, See Paragraph [0074], (Streams of tuples are received and processed by a database stream query station. User-specified application logic, i.e. a collection model, is provided and inserted into the database stream query station, wherein the logic is then applied to each chunk of the input stream using the database query engine.) See Paragraph [0082], (Aggregation of results is based on timestamp information wherein the system may be configured to retrieve aggregation results for data within a particular time interval, for example the system may provide an aggregation of data obtained during the last 30 minutes, i.e. directing metadata into collection models with respect to the time window.)
Bath, Freeman and Chen are analogous art because they are in the same field of endeavor, optimizing information delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-Freeman to include the method of aggregating data according to time intervals as disclosed by Chen. Doing so would provide real-time stream analytics that allow users to focus their analysis on particular relevant time slices as well as the ability to continuously analyze information across every existing time slice.

Regarding dependent claim 2,
As discussed above with claim 1, Bath-Freeman-Chen discloses all of the limitations.
	Bath further discloses the step of wherein the collection models are formed in memory. See Paragraph [0426], (Metrics stored in the metric store include one or more data models, i.e. the collection models are maintained in storage.).

Regarding dependent claim 3,
As discussed above with claim 1, Bath-Freeman-Chen discloses all of the limitations.
	Bath further discloses the step of receiving the metrics of crawling, data ingestion, and content enrichment activities and health information pushed from dashboard notifiers running in the disparate ecosystem components of the ecosystem or a portion thereof. See Paragraph [0294], (Data ingestion comprises acquiring metrics data in any format over computer networks from remote computer systems, i.e. receiving metrics. Ingestion includes techniques for processing metrics received via collectors by receivers such as indexers, i.e. dashboard notifiers running in disparate ecosystem components.

Regarding dependent claim 4,
As discussed above with claim 1, Bath-Freeman-Chen discloses all of the limitations.
	Bath further discloses the step of polling the metrics of crawling, data ingestion, and content enrichment activities and health information through dashboard agents communicatively connected to the disparate ecosystem components of the ecosystem or a portion thereof.  See Paragraph [0455], (FIG. 44 illustrating a user dashboard, i.e. a dashboard agent of the ecosystem, having a plurality of metric charts displaying the status of multiple metrics, i.e. displaying the status of a metric is equivalent to polling said data.).

Regarding dependent claim 5,
As discussed above with claim 1, Bath-Freeman-Chen discloses all of the limitations.
	Bath further discloses the step wherein the disparate ecosystem components of the ecosystem comprise at least two of a data ingestion pipeline, a social media crawler, a web crawler, a data crawler configured for an enterprise system, or a predictive content analytics module.  See Paragraph [0097], (The SPLUNK ENTERPRISE system employed for performing the method is an event-based data intake and query system, i.e. an enterprise computing system.). See Paragraph [0128], (The forwarder component may comprise multiple data pipelines for handling forwarding of network data to indexers.). See Paragraph [0085], (. See Paragraph [0085], (The data intake and query system collects and stores raw data as structured events, i.e. a data crawler configured for an enterprise system.).

Regarding dependent claim 6,
	As discussed above with claim 5, Bath-Freeman-Chen discloses all of the limitations.
	Bath further discloses the step wherein the metrics comprise a number of documents enriched through the data ingestion pipeline, See Paragraph [0263], (A metrics ingestion component 202 collects metrics data from local or remote systems over a computer network, i.e. a data ingestion pipeline. Note [0266] wherein metrics may be structured, unstructured or semi-structured data, i.e. documents.). See Paragraph [0278], (Metrics data may be supported by technical add-ons which may generally import and enrich data from any source, i.e. documents enriched through the data ingestion pipeline)
a number of messages or documents crawled by the social media or the web crawler, and a number of jobs completed by the data crawler. See Paragraph [0085], (The data intake and query system collects and stores raw data as structured events wherein an event includes a portion of raw data associated with a specific point in time, i.e. an event corresponds to a document further referring to a completed job (e.g. data with a timestamp for an event that has already occurred).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bath in view of Freeman and Chen as applied to claim 1 above, and further in view of De Smet et al. (US PGPUB No. 2017/0147621; Pub. Date; May 25, 2017), hereinafter De Smet'621.
Regarding dependent claim 7,
	As discussed above with claim 1, Bath-VAN DUSEN discloses all of the limitations.
	Bath-Freeman-Chen does not disclose the step wherein the processing further comprises: dynamically constructing an expression tree in memory, the expression tree having nodes representing predicates;
and navigating the nodes of the expression tree to form the set of aggregation functions for each collection model.
De Smet’621 discloses the step wherein the processing further comprises: dynamically constructing an expression tree in memory, the expression tree having nodes representing predicates; See Paragraph [0017], (Disclosing that expression trees are data structures representing queries having nodes representing leaves which represent portions of said query.). Note FIG. 4 wherein leaf nodes of an expression tree represent operations and parameters that correspond to the totality of the expression, i.e. the expression tree having nodes representing predicates.
and navigating the nodes of the expression tree to form the set of aggregation functions for each collection model. See Paragraph [0037], (An aggregation process may traverse an expression tree in order to compute a hash code for the plurality of nodes in the expression tree. Note [0023] wherein a variety of aggregation functions that comprise the aggregation process are described.).
Bath, Freeman, Chen and De Smet’621 are analogous art because they are in the same field of endeavor, optimizing data aggregation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-Freeman-Chen to include the process of traversing an expression tree as described by De Smet’621. Paragraph [0037] of De Smet’621 discloses that aggregating an expression tree in this manner provides efficiencies in computing hash codes for each node by only computing the hash code one time when employing the traversal.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bath in view of Freeman and Chen as applied to claim 1 above, and further in view of Kodner et al. (US PGPUB No. 2017/0142200; Pub. Date: May 18, 2017).
Regarding dependent claim 8,
As discussed above with claim 1, Bath-Freeman-Chen discloses all of the limitations.
	Bath-Freeman-Chen does not disclose the step wherein the disparate ecosystem components of the ecosystem comprise an application having a dashboard notifier library.
Kodner discloses the step wherein the disparate ecosystem components of the ecosystem comprise an application having a dashboard notifier library. See Paragraph [0015], (Disclosing a stream consolidation system comprising a website dashboard, i.e. a dashboard notifier library.) See Paragraph [0094], (The stream consolidation engine can consolidate data streams in a social networking system into a consolidated data stream augmented with asynchronous data, i.e. configured for asynchronous processing. The conglomerate data records may be presented in the website dashboard.). 
Note that Paragraph [0083] of Applicant's specification describes a dashboard notifier library as a component comprising an in-memory data structure for asynchronous processing. The website dashboard interface disclosed by Kodner allows users to interact with the application system to select between synchronous/asynchronous transfer of data, therefore it is functionally equivalent to the claimed dashboard notifier library.
	Bath, Freeman, Chen and Kodner are analogous art because they are in the same field of endeavor, stream data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-Freeman-Chen to include the website dashboard disclosed by Kodner. Doing so would allow the system to display a dashboard interface capable of providing analytical insights in real-time or near real-time.



Regarding dependent claim 9,
As discussed above with claim 8, Bath-Freeman-Chen-Kodner discloses all of the limitations.
	Kodner further discloses the step wherein the disparate ecosystem components of the ecosystem further comprise a third-party application running on a node having a dashboard agent. See Paragraph [0132], (The SPLUNK ENTERPRISE system allows forwarding of data from an ENTERPRISE instance to third-party systems.). See Paragraph [0281], (AN HTTP API endpoint collector creates custom scripts to access metrics using APIs of third-party vendors to stream metrics data to the receiver.).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUECKNER et al. (US PGPUB No. 2016/0078361; Pub. Date: Mar. 17, 2016) in view of SAEKI et al. (US PGPUB No. 2017/0286454; Pub. Date: Oct. 5, 2017).
Regarding independent claim 10,
	BRUECKNER discloses a method, comprising: configuring an ecosystem component with a dashboard notifier library, the dashboard notifier library including an in-memory data structure configured for asynchronous processing, See Paragraph [0030], (Disclosing an I/O library for in-memory filter operations directed to large input datasets as part of a machine learning service, i.e. a dashboard notifier library, the dashboard notifier library including an in-memory data structure.) See FIG. 1 and Paragraph [0012], (The machine learning service is configured to perform asynchronous scheduling of data processing jobs received from a plurality of clients as illustrated by request element 111 of FIG. 1, i.e. a data structure configured for asynchronous processing (e.g. the I/O library is part of the machine learning service and therefore facilitates and/or contributes to asynchronous scheduling of jobs).) See Paragraph [0062], (Each job object indicates one or more operations to be performed on a dataset through a programmatic interface. Submission of job requests is performed asynchronously according to workload distribution strategies.) Note [0066] wherein the machine learning service provides resources needed to implement, configure and distribute infrastructure and services offered by a provider network that implements said machine learning service.)
wherein the dashboard notifier registers the ecosystem component with a dashboard monitoring system over a network, See FIG. 2 and Paragraph [], (The machine learning service may receive a REST API request to create a new data source which generates a data source entity instance as well as a statistics entity instance. FIG. 2 illustrates that REST API request 210is received by provider network 202 via external network 206 according to a request from client 164, i.e. the dashboard notifier registers the ecosystem component with a dashboard monitoring system over a network.)
	placing, by the dashboard notifier, elements from the ecosystem component in the in-memory data structure, See Paragraph [0030], (The disclosed machine learning service implements an I/O library for in-memory filtering operation sequences on large input datasets. Note [0085] wherein the I/O library may create a data source, re-arrange data by sampling/splitting data records, i.e. placing, by the dashboard notifier, elements from the ecosystem component in the in-memory data structure.)
the elements from the ecosystem component include one or more of a job activity by the ecosystem component and an event occurring at the ecosystem component; See Paragraph [0012], (The disclosed machine learning service supports asynchronous scheduling of machine learning jobs.) See Paragraph [0167], (Training and evaluation jobs may comprise events occurring during a particular time interval of a job scheduler timeline, i.e. a job activity by the ecosystem component and an event occurring at the ecosystem component.)
reading, asynchronously by the dashboard notifier, a batch of elements from the in- memory data structure; See Paragraph [0219], (The disclosed machine learning service may receive unprocessed or raw observation records of a training dataset in response to an asynchronously scheduled job, i.e. reading asynchronously by the dashboard notifier, a batch of elements (e.g. Note [0108] wherein the I/O library comprises input record handlers for extracting raw data records from a data source, i.e. the reading is performed by the dashboard notifier) from the in-memory data structure (e.g. note [0130] wherein in-memory filtering techniques may be applied to any of the included data sources that form part of the machine learning service.)
and pushing or publishing, by the dashboard notifier, the batch of elements to the data receiver of the dashboard monitoring system. See Paragraph [0217], (A data receiver endpoint coupled with the machine learning service is configured to receive observation records from one or more streaming data sources, i.e. pushing or publishing, by the dashboard notifier, the batch of elements to the data receiver of the dashboard monitoring system.)
	Kodner does not disclose the ecosystem component running on a server machine in an enterprise computing environment; 
starting up the ecosystem component configured with the dashboard notifier library, wherein the starting up also starts up a dashboard notifier embedded in the ecosystem component, 
the dashboard monitoring system operating in the enterprise computing environment and configured for monitoring an ecosystem having disparate ecosystem components of an ecosystem, the disparate ecosystem components comprising the ecosystem component; 
the disparate ecosystem components comprising the ecosystem component, the dashboard monitoring system having a data receiver;
SAEKI discloses the ecosystem component running on a server machine in an enterprise computing environment; See FIG. 3, (Data retrieval apparatus 100 comprises a Business Intelligence Unit 30 and Virtual Database Unit 20, i.e. ecosystem components running on a server machine in an enterprise computing environment.).
starting up the ecosystem component configured with the dashboard notifier library, wherein the starting up also starts up a dashboard notifier embedded in the ecosystem component, See FIG. 6 and Paragraph [0154], (FIG. 6 illustrating a Business Intelligence Unit comprising library management unit 33, dashboard display unit 36, i.e. a dashboard notifier library, and dashboard linking unit 37.) See Paragraph [0179], (The dashboard display unit comprises a retrieval request instruction unit and a report display unit. Dashboards are registered in a library and can be reused as templates and used for reference to previous retrievals, i.e. the individual dashboard templates are dashboard notifiers stored and maintained (embedded) in the library corresponding to the dashboard display unit, i.e. the dashboard notifier library.). The examiner notes that for dashboards to be generated based on user requests, the dashboard components must necessarily be started up and active in order for them to be used, therefore the dashboard display unit necessarily has to be started up within the Business Intelligence Unit in order to perform requested tasks.
the dashboard monitoring system operating in the enterprise computing environment and configured for monitoring an ecosystem having disparate ecosystem components of an ecosystem, the disparate ecosystem components comprising the ecosystem component; See FIG. 3, (Data dictionary 10 is communicatively coupled with Virtual Database Unit 20 coupled with a plurality of Databases 1 and Business Intelligence Unit 30 which processes requests from a plurality of User Terminals 2, i.e. monitoring disparate ecosystem components of an ecosystem.). The examiner notes that data dictionary 10 operates in communication with the Business Intelligence Unit 30, i.e. the dashboard monitoring system operates in an enterprise computing environment.). The examiner notes that the system of FIG. 3 including a plurality of terminals, databases and the data retrieval apparatus comprises an ecosystem having disparate ecosystem components.
 the disparate ecosystem components comprising the ecosystem component, See FIG. 3, (The plurality of user terminals 2 are disparate ecosystem components registered to communicate with the data retrieval apparatus 100.).
the dashboard monitoring system having a data receiver; See FIG. 3, (Data dictionary 10 handles the dashboard structures and is capable of receiving information from business intelligence unit 30 and data dictionary editing unit 40, i.e. data receiver(s).)
BRUECKNER and SAEKI are analogous art because they are in the same field of endeavor, enterprise data systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of BRUECKNER to include the method of generating and managing dashboards as disclosed by SAEKI. Doing so would allow the system to store and retrieve dashboards for delivering said dashboards to users based on retrieval requests. The resulting improvement would be the ability to retain dashboard templates in order to efficiently fulfill requests as opposed to generating a new dashboard every time one is required.

Regarding dependent claim 11,
As discussed above with claim 10, BRUECKNER-SAEKI discloses all of the limitations.
	BRUECKNER further discloses the step wherein the elements from the ecosystem component comprise a measure of a crawling, data ingestion, or content enrichment activity by the ecosystem component or a lifecycle event reported by the ecosystem component. See Paragraph [0103], (The disclosed machine learning service is configured to manage asynchronous scheduling of jobs via a job queue. Additional operations such as reading/ingesting a data set may be added to the job queue based on client requests, i.e. elements of the ecosystem component comprise a measure of data ingestion.)
The examiner notes that the step "wherein the elements from the ecosystem component comprise a measure of a crawling, data ingestion, or content enrichment activity by the ecosystem component, or a lifecycle event reported by the ecosystem component." is optional due to the use of the term "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUECKNER in view of SAEKI as applied to claim 10 above, and further in view of Kodner et al. (US PGPUB No. 2017/0142200; Pub. Date: May 18, 2017).
Regarding dependent claim 12,
As discussed above with claim 10, BRUECKNER-SAEKI discloses all of the limitations.
BRUECKNER-SAEKI does not disclose the step wherein the pushing or publishing further comprises pushing or publishing, by a transporter of the dashboard notifier, the batch of elements to a dashboard agent running on the server machine and pushing or publishing, by the dashboard agent, the batch of elements to the dashboard monitoring system.  
Kodner discloses the step wherein the pushing or publishing further comprises pushing or publishing, by a transporter of the dashboard notifier, the batch of elements to a dashboard agent running on the server machine. See Paragraph [0068], (The stream consolidation engine can publish the conglomerate data record, i.e. the batch of elements, subscribed by the real-time chatter analysis engine, i.e. a dashboard agent. The chatter analysis engine generates a dashboard that reflects dynamically updated insights to digital chatter, i.e. publishing a batch of elements to a dashboard.).
and pushing or publishing, by the dashboard agent, the batch of elements to the dashboard monitoring system. See Paragraph [0015], (A website dashboard can be presented to users for providing real-time or near real-time data mining and data analysis, i.e. the presented dashboard is a dashboard monitoring system.). As such, Paragraph [0068] describes the process where the stream consolidation engine, i.e. the transporter, communicates with the chatter analysis engine, i.e. the database agent, to generate a dashboard where stream data is published, i.e. the database monitoring system.
BRUEKNER, SAEKI and Kodner are analogous art because they are in the same field of endeavor, stream data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of BRUEKNER-SAEKI to include the website dashboard disclosed by Kodner. Doing so would allow the system to display a dashboard interface capable of providing analytical insights in real-time or near real-time.

Regarding dependent claim 15,
As discussed above with claim 10, BRUECKNER-SAEKI discloses all of the limitations.
BRUECKNER-SAEKI does not disclose the step wherein the transporter is configured for making an application programming interface call to the dashboard monitoring system or for pushing or publishing the batch of elements to a distributed streaming platform.
Kodner discloses the step wherein the transporter is configured for making an application programming interface call to the dashboard monitoring system or for pushing or publishing the batch of elements to a distributed streaming platform. See Paragraph [0068], (The stream consolidation engine, i.e. the transporter, can publish the conglomerate data record subscribed by the real-time chatter analysis engine. The chatter analysis engine can generate a dashboard that reflects dynamically updated insights to digital chatter, i.e. publishing a batch of elements to a dashboard.).
The examiner notes that the step "making an application programming interface call to the dashboard monitoring system or for pushing or publishing the batch of elements to a distributed streaming platform." is optional due to the use of the term "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
BRUEKNER, SAEKI and Kodner are analogous art because they are in the same field of endeavor, stream data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of BRUEKNER-SAEKI to include the website dashboard disclosed by Kodner. Doing so would allow the system to display a dashboard interface capable of providing analytical insights in real-time or near real-time.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUECKNER in view of SAEKI as applied to claim 10 above, and further in view of Meyerzon et al. (US Patent No. 6, 119, 081; Date of Patent: Mar. 6, 2001).
Regarding dependent claim 13,
As discussed above with claim 10, BRUECKNER-SAEKI discloses all of the limitations.
BRUECKNER-SAEKI does not disclose the step of instantiating two separate worker threads for performing a data collection task and a data transportation task such that the placing is not affected by the reading.
Meyerzon discloses the step of instantiating two separate worker threads for performing a data collection task and a data transportation task such that the placing is not affected by the reading. See Col. 8, lines 55-65, (Disclosing a multi-threaded system where a data gathering process, i.e. data collection and transportation tasks, utilizes multiple worker threads that concurrently access various system elements. Each worker thread has its own pipeline for the document data stream, i.e. worker thread tasks are not affected by each other, associated with the document that the worker thread has retrieved. The worker threads are capable of concurrently gathering and processing web documents according to the resources available to the gatherer process.).
BRUECKNER, SAEKI and Meyerzon are analogous art because they are in the same field of endeavor, stream data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of BRUECKNER-SAEKI to include the multi-threading operation disclosed for stream data processing as in Meyerzon. Doing so would provide performance benefits typically associated with parallel processing. The use of multiple worker threads to process multiple documents would improve performance limited only by the resources available by the gatherer process.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUEKNER in view of SAEKI as applied to claim 10 above, and further in view of Davis (US PGPUB No. 2005/0022199; Pub. Date: Jan. 27, 2005).
Regarding dependent claim 14, 
As discussed above with claim 10, BRUECKNER-SAEKI discloses all of the limitations.
BRUECKNER-SAEKI does not disclose the step of determining, by the dashboard notifier, whether the dashboard monitoring system is offline or not available; 
and responsive to a determination by the dashboard notifier that the dashboard monitoring system is offline or not available, placing a worker thread for the reading in a waiting mode.
Davis discloses the step of determining, by the dashboard notifier, whether the dashboard monitoring system is offline or not available; See Paragraph [0024], (Disclosing a multi-threaded failover model. Note [0015] wherein failover refers to automatically switching to a redundant or standby server in response to detection of a failure or abnormal termination of a currently-active server, system or network, i.e. determining whether an application is offline or not available.).
and responsive to a determination by the dashboard notifier that the dashboard monitoring system is offline or not available, placing a worker thread for the reading in a waiting mode. See FIG. 2, (Wherein the system comprises Primary event processors (e/p) 202 and shadow event processors (sh/e/p) 204.) See Paragraph [0035], (The failover procedure is a thread in each event processor (e/p), i.e. a worker thread. Note [0028] wherein if the shadow event processor determines that the primary e/p is not "up" it enters a "pending takeover" state.) The examiner notes that the shadow e/p taking over from the primary state shuts down the threads communicating with primary e/p 202, i.e. the threads would not continue processing until the primary comes back online, i.e. a waiting mode.
BRUECKNER, SAEKI and Davis are analogous art because they are in the same field of endeavor, batch processing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of BRUECKNER-SAEKI to include the failover procedures as disclosed by Davis. Doing so would allow the system to detect offline system components and subsequently provide means for recovering from potential failure states. Failover procedures help maintain data integrity by using a backup system that can attempt to either return to a last valid state via or re-queue unfinished processes.





Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB No. 2016/0034535; Pub. Date: Feb. 4, 2016) in view of Huntington et al. (US PGPUB No. 2007/0011321; Pub. Date: Jan. 11, 2007) and Freeman et al. (US PGPUB No. 2011/0246535; Pub. Date: Oct. 6, 2011).
Regarding independent claim 16,
	Chen discloses a method, comprising: continuously receiving input streams of tuples pushed or polled from disparate ecosystem components of an ecosystem, See Paragraph [0074], (Disclosing a system for managing streams of tuples corresponding to input events from various sensors, i.e. continuously receiving input streams of tuples pushed or polled from disparate ecosystem components of an ecosystem (e.g. the various sensors are disparate ecosystem elements).)
each tuple comprising metadata that can be utilized for view and for function, including a timestamp, a metric event name, and an identifier for an ecosystem component of the ecosystem, See Paragraph [0029], (Stream tuples may include attributes such as a vehicle identification, timestamp, speed, an expressway identifier, direction, segment, etc. for an expressway having two directions and 100 segments, i.e. each tuple comprising metadata that can be utilized for view and for function, including a timestamp, a metric event name, and an identifier for an ecosystem component of the ecosystem.)
the receiving performed by a query processor of a dashboard monitoring system running on a server machine operating in an enterprise computing environment, the dashboard monitoring system configured for monitoring the ecosystem having the disparate ecosystem components; See Paragraph [0026], (The disclosed system represents a real-time, continuous, parallel and elastic stream analytics platform executing on a cluster of machine nodes. A coordinator component is configured to distribute code around the cluster, assign tasks and monitor the cluster for failures, i.e. the dashboard monitoring system configured for monitoring the ecosystem having the disparate ecosystem components.) See Paragraph [0036], (Stream processing integrates query processing via an SQL station family configured to interact with the incoming stream of tuples, i.e. the receiving performed by a query processor of a dashboard monitoring system running on a server machine operating in an enterprise computing environment.)
receiving, by the query processor, a view request from a user device through a user interface requesting a view for a set of metrics, the view request indicating a time window; See Paragraph [0080], (Results of queries are provided to an output station for user consumption wherein the results are generated according to user requests, i.e. receiving, by the query processor, a view request from a user device through a user interface requesting a view for a set of metrics.) See Paragraph [0082], (Aggregation of results is based on timestamp information wherein the system may be configured to retrieve aggregation results for data within a particular time interval, for example the system may provide an aggregation of data obtained during the last 30 minutes, i.e. the view request indicating a time window.
determining, by the query processor, an initiate state of the set of metrics in the time window; See Paragraph [0082], (The method of aggregating data according to timestamps utilizes a per-minute token bearing a current minute timestamp that is passed to a query engine in order to trigger the retrieval of aggregation results over a specific period of time, which is every 30 minutes in the example provided, i.e. determining an initiate state of the set of metrics in the time window (e.g. using the per-minute token to determine when to initiate aggregation of data).)
Chen does not disclose the step of dynamically constructing, by the query processor, an expression tree in memory, the expression tree having nodes representing predicates; 
navigating, by the query processor, the nodes of the expression tree to form a set of aggregation functions for a collection model in the dashboard monitoring system;
filtering, by the query processor utilizing the expression tree, the input streams of tuples pushed or polled from the disparate ecosystem components of the ecosystem with respect to the time window,
Huntington discloses the step of dynamically constructing, by the query processor, an expression tree in memory, the expression tree having nodes representing predicates; See Paragraph [0126], (The system is directed to generating and displaying a tree of matching expressions hierarchically nested inside logical operators including, but not limited to "AND" and "OR" operators. The system may build and maintain tree structures and expanding said tree as new matching expressions are added, i.e. dynamically constructing, by the query processor, an expression tree in memory, the expression tree having nodes representing predicates.)
navigating, by the query processor, the nodes of the expression tree to form a set of aggregation functions for a collection model in the dashboard monitoring system; See Paragraph [0153]-[0154], (A filter function may be applied to the expression tree in order to determine individual matching expression effectiveness values. The filter is then traversed according to the more favorable effectiveness values previously determined, which represent the efficiency of a search.) See Paragraph [0127], (A user interface facilitates dynamic generation and repositioning of expressions of the expression tree in order to form a filter expression, i.e. navigating, by the query processor, the nodes of the expression tree to form a set of aggregation functions (e.g. the logical expressions of the filter expression) for a collection model in the dashboard monitoring system. (e.g. note [0035] wherein filtered data is packaged into a data structure suitable for storage).)
filtering, by the query processor utilizing the expression tree, the input streams of tuples pushed or polled from the disparate ecosystem components of the ecosystem with respect to the time window, See Paragraph [0136], (Disclosing a method for managing network traffic to a hierarchical data storage. The method includes a user interface illustrated in FIG. 12e wherein a filter expression tree is used to define and limit a search space. Note [0105] wherein the console elements (e.g. user interface elements) are employed as part of a search platform, wherein the primary elements of a search are a universal stream definition and a time interval, i.e. a time window.).  Note FIG. 12e wherein the user interface illustrates a filter expression tree having elements corresponding to a time window 1240, 1242.
Chen and Huntington are analogous art because they are in the same field of endeavor, search optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Chen to include the method of managing a filter expression tree to determine optimal search operation as disclosed by Huntingon. Paragraph [0128] of Huntington discloses that the method of determining optimal search paths based on efficiency ratings allows the system to retrieve only necessary information in order to service a client request. This represents an improvement in the search process by filtering out unnecessary information.
Chen-Huntington does not disclose the step wherein the filtering further comprising directing metadata in the tuples into the collection model in the dashboard monitoring system, the collection model corresponding to a view model for the view; 
updating the view model utilizing the collection model in the dashboard monitoring system; 
and communicating the view model to the user device for rendition and presentation of the view through the user interface.
Freeman discloses the step wherein the filtering further comprising directing metadata in the tuples into the collection model in the dashboard monitoring system, the collection model corresponding to a view model for the view; See Paragraph [0062], (Disclosing a database abstraction layer for providing structured access to an unstructured database. The system employs an MVC architecture comprising a collection of model-view-controller triads responsible for different user interface elements. The controller 310 component receives indications of which data to manipulate via GET or POST inputs and determines operations to be applied based on domain objects of model 304 including methods defined within objects of said model 304, i.e. directing metadata into the collection model (e.g. via data manipulations between controller and model), the collection model corresponding to a view model for the view (e.g. the model-view-controller triads represent elements corresponding/related to each other).)
updating the view model utilizing the collection model in the dashboard monitoring system; See Paragraph [0061], (Model 304 component of the MVC application manages behavior and data of an application domain and notifies observers of changes to application information via the view 308 component, i.e. updating the view model utilizing the collection model (e.g. model 304).)
and communicating the view model to the user device for rendition and presentation of the view through the user interface. See Paragraph [0062], (The MVC application comprises view component 308 which displays results using data generated by the application while accessing domain objects in model 304, i.e. communicating the view model to the user device for rendition and presentation of the view through the user interface.)
Chen, Huntington and Freeman are analogous art because they are in the same field of endeavor, search optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Chen-Huntington to include the MVC triad functionalities disclosed by Freeman. Paragraph [0064] of Freeman discloses that the use of an MVC system allows a system to impose a relational structure on otherwise unstructured data, which allows unstructured data to be manipulated and presented to an application program as though data were stored in a typical relational database.


Regarding dependent claim 17,
As discussed above with claim 16, Chen-Huntington-Freeman discloses all of the limitations.
Chen further discloses the step wherein each tuple comprises a component identifier, a group or project identifier, a job identifier, a metric or event name, a metric or event value, and a timestamp. See Paragraph [0029], (Stream tuples may include attributes such as a vehicle identification, timestamp, speed, an expressway identifier, direction, segment, etc. for an expressway having two directions and 100 segments, i.e. each tuple comprising metadata including a timestamp, a metric event name, and an identifier for an ecosystem component of the ecosystem.)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Huntington and Freeman as applied to claim 16 above, and further in view of De Smet (US PGPUB No. 2017/0154080; Pub. Date: Jun. 1, 2017), hereinafter De Smet'080.
Regarding dependent claim 18,
As discussed above with claim 16, Chen-Huntington-Freeman discloses all of the limitations.
Chen-Huntington-Freeman does not disclose the step wherein the filtering further comprises: determining a new predicate from the view request;"
adding a node to the expression tree, the node representing the new predicate; 
creating a new stream from the node in the expression tree; 
and connecting the new stream to the collection model.
De Smet’080 discloses the step wherein the filtering further comprises: determining a new predicate from the view request; See Paragraph [0025], (Disclosing a tree extractor module that receives a query expression, i.e. a view request, and generates an expression tree from said query expression, i.e. determining a new predicate from the view request.).
adding a node to the expression tree, the node representing the new predicate; See Paragraph [0025], (Disclosing a tree extractor module that receives a query expression, i.e. a view request, and generates an expression tree from said query expression.). Note [0033] wherein an expression tree is generated by identifying a plurality of nodes within a plurality of resources, i.e. adding a node to the tree.
creating a new stream from the node in the expression tree; See FIG. 2, (Step 208 wherein the method processes at least one of the plurality of nodes in the expression tree to produce a data output responsive to a multi-output query. Note [0053] wherein an exemplary query for filtering stock information describes that the output of the multi-output query is a new stream comprising data matching the filtering criteria of the multi-output query, i.e. creating a new stream from the node in the expression tree.).
and connecting the new stream to the collection model. See Paragraph [0021], (Data output is generated in response to the multi-output query. Note that the data output comprising filtered streaming data is a collection model.).
Chen, Huntington, Freeman and De Smet’080 are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Chen-Huntington-Freeman to include the process of filtering an expression tree to fulfill user requests as described in De Smet’080. Paragraph [0030] of De Smet’080 discloses that the method of using graph traversal algorithms and algebraic laws o connectable resources results in a number of technical advantages including but not limited to: reducing the amount of stored data when processing multiple data retrieval operations, avoiding data loss by analyzing two or more real-time data streams, avoiding buffering delays associated with analyzing two or more queries, etc. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Huntington and Freeman as applied to claim 16 above, and further in view of Barsness et al. (US PGPUB No. 2016/0306857; Pub. Date: Oct. 20, 2016).
Regarding dependent claim 19,
	As discussed above with claim 16, Chen-Huntington-Freeman discloses all of the limitations.
Chen-Huntington-Freeman does not disclose the step of obtaining, by the query processor from a persistent storage, the initial state; 
extracting a value from the initial state; 
determining a total value for the time window utilizing the value from the initial state; 
and on arrival of a new tuple, updating the total value by adding a metric or event value from the new tuple and removing the value from the initial state, and on arrival of a new tuple, removing the value from the initial state, 
the updating reflecting the total value at a current time of the time window; 
and on arrival of each subsequent tuple, incrementally updating the total value.
Barsness discloses the step of obtaining, by the query processor from a persistent storage, the initial state; See Paragraph [0058], (Disclosing a stream computing application comprising the use of sliding window for evicting incoming tuple data based on an eviction policy.  The method comprises receiving tuples during a windowing period based on stream operators. An example is provided where a first stream operator OP61 is retrieves a first tuple having a tuple ID of "1", i.e. obtaining, by the query processor from a persistent storage (e.g. note FIG. 6A wherein stream data is retrieved from source 603 according to stream operators 602), the initial state (e.g. the first tuple represents an initial state of data for a particular time window).)
extracting a value from the initial state; See Paragraph [0026], (The eviction policy of a sliding window may be based on an amount of tuples, a time interval, a delta or a punctuation. A delta represents a difference between an attribute of an oldest tuple and a new tuple, i.e. extracting a value from the initial state (e.g. the attribute of the oldest tuple).)
determining a total value for the time window utilizing the value from the initial state; See Paragraph [0056], (Stream operators may accumulate data retrieved according to the window, including computing and transmitting a sum of data attributes, i.e. determining a total value for the time window utilizing the value from the initial state (e.g. the stream operator is applied to every tuple retrieved during the window, which includes a first tuple).)
and on arrival of a new tuple, updating the total value by adding a metric or event value from the new tuple and removing the value from the initial state, and on arrival of a new tuple, removing the value from the initial state, See Paragraph [0027], (The system may utilize a sliding window configured to expel the oldest tuple when a new tuple arrives to replace it, i.e. updating the total value (e.g. according to stream operators as described in [0058])  by adding a metric or event value from the new tuple and removing the value from the initial state (e.g. by expelling the oldest tuple and replacing it with a new tuple).)
the updating reflecting the total value at a current time of the time window; See Paragraph [0026], (The eviction policy of a window may result in a new tuple replacing an oldest tuple. Note [0058] wherein stream operators such as OP62 may aggregate values of tuples within the window. Therefore, if a tuple were to be evicted from the window, the aggregate value for the window would update accordingly to include the new tuple and exclude the oldest, i.e. updating reflecting the total value at a current time of the time window.)
and on arrival of each subsequent tuple, incrementally updating the total value.  See Paragraph [0017], (Stream operators retrieve streams of incoming tuples and subsequently perform operations on said tuples such that tuples are new tuples are sent to each next stream operator after processing, i.e. on arrival of each subsequent tuple, incrementally updating the total value (e.g. each new tuple is operated on by stream operators including aggregation operators such as those described in [0058]).)
Chen, Huntington, Freeman and Barsness are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Chen-Huntington-Freeman to include the method of managing sliding windows for stream data as described by Barsness. Doing so would allow the system to maintain fresh stream data within a particular window, thus allowing analysis of the youngest records for a particular slice of time.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Huntington and Freeman as applied to claim 16 above, and further in view of Bath et al. (US PGPUB No. 20180089328; Pub. Date: Mar. 29, 2018).
Regarding dependent claim 20,
As discussed above with claim 16, Chen-Huntington-Freeman discloses all of the limitations.
Chen-Huntington-Freeman does not disclose the step wherein the tuple comprises a JavaScript Object Notation string.
Bath further discloses the step wherein the tuple comprises a JavaScript Object Notation string. See Paragraph [0273], (An Http Event Collector (HEC) component handles sending metric data over HTTP or HTTPS to various destinations. Data can be sent by the HEC within a JSON object, i.e. the metric data in the form of n-tuples is transmitted as a JSON object.).
Chen, Huntington, Freeman and Bath are analogous art because they are in the same field of endeavor, data ingestion and processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Chen-Huntington-Freeman to include the functionality for processing objects in JSON format as disclosed by Bath. Paragraph [0273] of Bath discloses that the behavior of the HEC can be customized by modifying configuration files such that the HEC, which processes JSON objects can be edited to suit system requirements, thereby improving the system as desired. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165